Order entered March 25, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01333-CV

                                IN RE BRUCE BISHOP, Relator

                    Original Proceeding from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-14298

                                           ORDER
                                   Before the Court En Banc

       Before the Court is real party in interest’s March 8, 2019 motion for en banc

reconsideration. We request that relator file a response to the motion for en banc reconsideration

by April 9, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE